Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondents from enforcing an order dated May 9, 2006, and application for poor person relief. Motion by Richard A. Brown, District Attorney, Queens County, for leave to intervene in this proceeding.
Ordered that the application is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived and the application is otherwise denied; and it is further,
Ordered that the motion for leave to intervene is denied as academic in light of the disposition of the proceeding; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The petitioner seeks to prohibit enforcement of an order dated May 9, 2006. This proceeding was not commenced until October 30, 2006. Accordingly, it must be dismissed as time-barred (see Matter of Holtzman v Marrus, 74 NY2d 865 [1989]). Miller, J.E, Schmidt, Ritter and Angiolillo, JJ., concur.